769 N.W.2d 768 (2009)
In re Petition for DISCIPLINARY ACTION against Robert M. LIGHT, a Minnesota Attorney, Registration No. 214978.
No. A07-2128.
Supreme Court of Minnesota.
July 28, 2009.

ORDER
On November 30, 2007, we temporarily suspended respondent Robert M. Light from the practice of law pending resolution of disciplinary proceedings before the North Dakota Supreme Court. On July 10, 2009, the Director of the Office of Lawyers Professional Responsibility filed an amended petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on a May 14, 2009 order of the North Dakota Supreme Court disbarring respondent. The disbarment was based on: missed appointments with clients, the closure of respondent's office during normal business hours and during scheduled appointments; respondent's clients' inability to contact him about work he promised to do and was performing on their behalf; respondent's late arrival and lack of preparation for a jury trial; respondent's conviction of terrorizing conduct, a felony; and respondent's submission of false statements during the North Dakota disciplinary process. Under Rule 12(d), RLPR, the North Dakota Supreme Court's final adjudication conclusively establishes respondent's misconduct, which violates Minn. R. Prof. Conduct 1.3, 1.4, 1.15, 8.1, and 8.4(b) and (e).
The Director and respondent have entered into a stipulation in which respondent waives his procedural rights under Rule 12(d), RLPR, and admits the allegations *769 of the amended petition for disciplinary action. The parties jointly recommend that the appropriate reciprocal discipline is disbarment and payment of $900 in costs pursuant to Rule 24, RLPR.
The court has independently reviewed the file and approves of the recommended disposition.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert M. Light be, and the same is, disbarred. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice